In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00096-CR

______________________________



CLIFFORD WILLIAM GRAHAM, Appellant

 
V.


THE STATE OF TEXAS, Appellee





On Appeal from the 188th Judicial District Court

Gregg County, Texas

Trial Court No. 28748-A







Before Morriss, C.J., Ross and Grant,* JJ.

Memorandum Opinion by Justice Grant

Concurring Opinion by Justice Ross


___________________
*Ben Z. Grant, Justice, Retired, Sitting By Assignment
MEMORANDUM OPINION


	Clifford William Graham was convicted in a single trial, on his plea of guilty, of two charges
of arson.  This appeal concerns his second conviction for arson.  The causes have been appealed
separately and have been briefed together.  
	Because the contentions raised are identical in both appeals, for the reasons stated in Graham
v. State, No. 06-02-00095-CR, we likewise resolve the issues in this appeal in favor of the State.
	The judgment of the trial court is affirmed.


						Ben Z. Grant
						Justice*

*Justice, Retired, Sitting by Assignment


CONCURRING OPINION

	For the reasons stated in the concurrence to the majority opinion in cause number
06-02-00095-CR, I concur in this opinion.

						Donald R. Ross
						Justice

Date Submitted:	October 1, 2002
Date Decided:		January 10, 2003

Do Not Publish

60;                             Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          April 4, 2005
Date Decided:             April 5, 2005

Do Not Publish